ACCEPTED
                                                                                       03-15-00324-CV
                                                                                               7650584
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  11/3/2015 6:40:03 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                             NO. 03-15-00324-CV

IN THE MATTER OF                         §    IN THE COURT OFFILED
                                                              APPEALS
                                                                   IN
                                                               3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
THE MARRIAGE OF                          §                     11/3/2015 6:40:03 AM
                                                                 JEFFREY D. KYLE
                                         §                             Clerk


JEAN-MICHEL GUERIN                       §    THIRD DISTRICT

AND                                      §

TINA GUERIN                              §    OF TEXAS



                        APPELLANT’S MOTION TO

             EXTEND TIME TO FILE APPELLANT’S BRIEF

      NOW Comes Appellant, JEAN-MICHEL GUERIN, and pursuant to Texas

Rule of Appellate Procedure 38.6 (d), requests that the Court grant additional time

in which to file Appellant’s Brief as related to an order issued on February 27,

2015, in Cause No. 263,324-E, Jean-Michel Guerin v. Tina Guerin, in the 426 th

Judicial District, Bell County, Texas.

      1. The deadline to file the Appellant’s Brief was October 30, 2015.

      2. Appellant requests an additional 30 days to file Appellant’s Brief,

extending the time until November 30, 2015.

      3. Appellant sought and received one prior extension to file the Appellant’s

Brief on or about September 16, 2015.
      4. Appellant needs additional time to file the Appellant’s Brief because he

has been unable to adequately prepare and research a brief for this case due to:

             a. The military duty requirements referenced in his last request for

additional time to file the Appellant’s Brief experienced unexpected delays and

were completed on November 2, 2015.

             b. His waiting for the additional findings of fact and conclusions of

law that he timely requested from the Trial Court on July 26, 2015.

      5. For these reasons, Appellant asks the Court to grant an extension of

time to file Appellant’s Brief until November 30, 2015.

      6. This extension of time is sought so that justice may be done and not for

purposes of delay.

                                       Respectfully submitted,

                                       /s/ Jean-Michel Guerin
                                       JEAN-MICHEL GUERIN
                                       Appellant, Pro Se
                      CERTIFICATE OF CONFERENCE

      I certify that I have attempted to confer with Tina Leone’s (formerly

known as Tina Guerin) attorney of record, Nathan L. Kennedy, Bar No.

24049190, by email on November 1, 2015, who has not responded to my

attempt.

                                       /s/ Jean-Michel Guerin
                                       JEAN-MICHEL GUERIN
                                       Appellant, Pro Se



                         CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing was delivered on

November 3, 2015, by electronic service, fax, and email to all parties and counsel

of record as shown below:

                                       Respectfully submitted,

                                       /s/ Jean-Michel Guerin
                                       JEAN-MICHEL GUERIN
                                       Appellant, Pro Se
                                       P.O. Box # 340437
                                       Fort Sam Houston, TX 78234
                                       Tel: (803) 673-2401
                                       Fax: (210) 549-2071
                                       E-mail: jm.t.guerin@gmail.com


Counsel for Respondent / Real Party in Interest:
Nathan L. Kennedy; State Bar No. 24049190; 1607 Nueces Street, Austin,
Texas 78701; Telephone: (512) 469-0092; Fax: (512) 469-9102;
nkennedy@nathankennedylaw.com.